MADDOX, Justice.
This is a pro se appeal1 by an inmate who sought to intervene in a wrongful death action filed by his wife, as adminis-tratrix of the estate of his late son, who apparently was killed in a fire in their trailer home.
The record before us is incomplete, and the appellant’s brief is inadequate, but apparently the appellant is claiming that he had a statutory right to intervene in the wrongful death action filed by his wife as administratrix.2 The record before us does not show that the trial judge committed reversible error in denying appellant’s request to intervene in the lawsuit; therefore, based on the authority of Dearmon v. Dearmon, 492 So.2d 1004 (Ala.1986), we affirm.
AFFIRMED.
HORNSBY, C.J., and ALMON, ADAMS and STEAGALL, JJ., concur.

. "[A]n order denying intervention as of right is appealable.” Thrasher v. Bartlett, 424 So.2d 605, 607 (Ala.1982).


. The pleadings are not included in the record, but the order appealed from reads, in part, as follows:
"This is a civil action to collect damages from several defendants for their alleged negligence or breach of warranty. The action was begun by the mother on behalf of her deceased son’s estate.
******
"IT IS THEREFORE, ORDERED AND ADJUDGED BY THE COURT AS FOLLOWS:
******
"4. That the petition of Melvin Arnold to intervene in this action as a party plaintiff is denied.”